t c memo united_states tax_court dwight t grandy petitioner v commissioner of internal revenue respondent docket no filed date after p failed to file valid or timely tax returns for the and through tax years r prepared substitutes for returns under sec_6020 and issued a notice_of_deficiency determining deficiencies in income_tax and additions to tax under sec_6651 and for p’ sec_2001 and through tax years held p is liable for the deficiencies in income_tax and additions to tax under sec_6651 and held further p is liable for an sec_6673 penalty of dollar_figure dwight t grandy pro_se sebastian voth for respondent memorandum findings_of_fact and opinion wherry judge this case is before us on a petition for redetermination of income_tax deficiencies and sec_6651 and additions to tax respondent determined for petitioner’ sec_2001 and through tax years after concessions the issues for decision are whether petitioner had unreported income during the years at issue whether petitioner is liable for additions to tax under sec_6651 for all years at issue whether petitioner is liable for additions to tax under sec_6651 for the and through tax years and whether a penalty under sec_6673 should be imposed against petitioner 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent conceded petitioner was not liable for tax on self-employment_income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively this is because as discussed infra respondent determined petitioner had self-employment_income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively which was reported on respondent’s substitutes for returns without attributing half to petitioner’s wife pursuant to california community_property law respondent has conceded that this self- employment income should have been reduced by one-half under community_property law respondent also conceded petitioner was not liable for tax on dollar_figure of other income for the tax_year and dollar_figure of wage income for the tax_year and the sec_6651 addition_to_tax for the tax_year findings_of_fact petitioner refused to cooperate with respondent or to stipulate any facts while he claims he did not have a residence petitioner resided in california when he filed his petition petitioner is a tax_protester although often rambling and unclear his arguments include that he is not a citizen_of_the_united_states does not reside in a federal area is not an officer_or_employee of the government and therefore does not owe federal_income_tax he believes that wages are not income petitioner went so far as to sue the internal_revenue_service irs and many others including the revenue_agent who audited his returns in california state court because the description of his suit against the revenue_agent is at best incoherent and implausible we waste no time in trying to decipher petitioner’s theory and simply quote it in part michael j cummings made uttered or possesses a counterfeited security of a state or a political_subdivision thereof or of an organization or made uttered or possesses a forged security of a state or political_subdivision thereof or of an organization with intent to deceive the counterfeited security is ‘evidence of indebtedness’ which in a broad sense may mean anything that is due and owing which would include a duty obligation or right of action no duty obligation or right of action exists against the plaintiffs’ property the defendant is aware that no duty obligation or right of action exists and is therefore intent on counterfeiting the security michael j cummings has committed all the causes of action in this action at law michael j cummings was given notice of his unlawful and unauthorized activities michael j cummings was with knowledge and intent to commit the counterfeiting and other trespasses in whole petitioner lists what he refers to a sec_15 causes of action the revenue_agent was not alone in incurring petitioner’s wrath petitioner asserts that a list of individuals including this judge owe him dollar_figure the basis for this assertion is that the named individuals working for foreign agents have violated the original organic contract and compact known as the constitution for the united_states of america but we now leave aside petitioner’s tax-protester rhetoric and turn to the facts of this case during the years at issue petitioner was married to deanna l grandy but did not file joint federal_income_tax returns with her mrs grandy filed separate tax returns petitioner did not timely file a tax_return for any year at issue revenue_agent michael cummings was assigned to audit petitioner’s returns petitioner met with mr cummings on date at which time he informed mr cummings he had mailed hi sec_2002 through tax returns on date petitioner’s form sec_1040ez income_tax return for single and joint filers with no dependents for the and through tax years all dated date were received by the irs on date petitioner did not sign any of the submitted form sec_1040ez under penalty of perjury attached to each form 1040ez was a signing statement on which petitioner asserted more frivolous arguments including the united_states is located in the district of columbia and dwight timothy grandy does not spell his name in all capitol sic letters or he is a corporate entity while petitioner reported wages on the form sec_1040ez albeit between brackets he reported taxes owed he printed at the bottom of the first page of each form 1040ez corporate excise_tax return his stated reason at the trial for reporting his wages between brackets was that the united_states has abandoned the constitutional money substance gold and silver they instead use credit hypothecated upon my work product so it’s a lien on the public socialist trust so a lien by definition is a negative his stated reason for writing corporate excise_tax return on the form sec_1040ez was because the congressional and supreme court caselaw states by defining income that it all stems from the corporate excise_tax it was reaffirmed after as a statutory extension of the corporate excise_tax 3we note the fact that petitioner informed mr cummings he had mailed hi sec_2002 through tax returns yet this court was provided with petitioner’s submitted returns for only the and through tax years respondent determined that the submitted form sec_1040ez were not valid on date mr cummings prepared substitutes for returns pursuant to sec_6020 for all the years at issue the income reported on the substitutes for returns came from three sources the first source was petitioner’s self-reported wages on the submitted form sec_1040ez the second source was taxable_distributions from united food and commercial workers union and food employers joint trust funds which had provided forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to respondent showing petitioner’s receipt of taxable_income for the and tax years of dollar_figure dollar_figure and dollar_figure respectively the third source was additional self-employment_income mr cummings determined petitioner had on the basis of a bank_deposits analysis to perform the bank_deposits analysis mr cummings first summoned petitioner’s bank records mr cummings discovered checks made payable to petitioner and mrs grandy that 4this court has identified a four-part test for determining whether a defective or incomplete return is valid first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir they had deposited during the and tax years respectively mr cummings looked at the information on each check and if possible made a phone call to the payor to find out why the payor was paying petitioner and mrs grandy on the basis of the information obtained mr cummings determined petitioner had self-employment_income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively additionally pursuant to california community_property law with the exception of the self-employment_income mr cummings attributed half of petitioner’s income to mrs grandy and half of her income to petitioner see supra note respondent issued a notice_of_deficiency dated date determining the following deficiencies and sec_6651 and additions to tax_deficiency sec_6651 sec_6651 additions to tax dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to be computed year petitioner timely petitioned this court on date trial was held on date in los angeles california at trial respondent orally requested the imposition of a sec_6673 penalty petitioner has never disputed receiving any of the income respondent determined he received and both at trial and on brief continues to waste this court’s time by asserting groundless and frivolous tax-protester arguments opinion i income_tax deficiencies a burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however in unreported income cases the presumption of correctness does not attach unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income- producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established the requisite minimal evidentiary foundation linking petitioner with an income-producing activity for all years in issue by the introduction of checks forms 1099-r and the submitted form sec_1040ez as well as mr cummings’ testimony therefore petitioner bears the burden of proving the deficiency determination arbitrary or erroneous see 116_f3d_1309 9th cir holding that the minimal evidentiary burden was met after the irs investigated and uncovered evidence that the taxpayer had worked for wages in two years and was self-employed in others 87_tc_74 stating a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income banister v commissioner tcmemo_2008_201 holding that a notice_of_deficiency based on information from third-party payors that they paid the taxpayers was enough to meet the minimal evidentiary burden even though direct evidence of payment was not in the record b income_tax deficiencies petitioner does not dispute receiving the income respondent determined he received petitioner does not dispute that respondent’s allocations under the community_property rules were proper petitioner does not dispute that some of the income received was self-employment_income subject_to the self-employment_tax under sec_1401 rather petitioner spends his time arguing that he does not owe income_tax on the basis of a myriad of tax-protester arguments petitioner’s arguments are without merit and lack factual and legal foundation and we are not obligated to exhaustively review and rebut petitioner’s misguided contentions see sanders v commissioner tcmemo_1997_452 see also 136_tc_498 l itigants who present frivolous arguments should not expect to see them answered in opinions of this court we will not refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain the deficiency determinations ii additions to tax a burden_of_proof respondent bears the burden of production with regard to the additions to tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner t c pincite however respondent does not have to produce evidence of substantial_authority lack of reasonable_cause or lack of willful neglect see id pincite b sec_6651 as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of of the tax required to be shown on the 5we recognize that in his petition petitioner made a few arguments that might be considered legitimate such as that the amount of income and tax respondent determined were incorrect however petitioner never introduced any evidence of this and other than frivolous tax-protester rhetoric did not further factually address it assignments of error raised in the pleadings and not addressed on brief are deemed conceded rule e and 92_tc_661 return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 petitioner did not timely file tax returns for the years at issue respondent has thus met his burden of production see 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain the additions to tax under sec_6651 c sec_6651 sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amount shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file valid tax returns and respondent prepared substitutes for returns under sec_6020 for all years pincitethe sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 issue a proper return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 wheeler v commissioner t c pincite where the taxpayer did not file a valid_return to satisfy his burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared a substitute for return satisfying the requirements under sec_6020 wheeler v commissioner t c pincite respondent satisfied this burden by introducing into evidence forms sec_6020 certification for all years at issue see oman v commissioner tcmemo_2010_ see also asbury v commissioner tcmemo_2011_107 petitioner has not presented any evidence that his failure to pay was due to reasonable_cause and not willful neglect accordingly we sustain the additions to tax under sec_6651 iii sec_6673 penalty we believe petitioner’s case to be appropriate for a sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of 7we recognize respondent has conceded the addition_to_tax under sec_6651 for petitioner’s tax_year dollar_figure on a taxpayer for instituting or maintaining proceedings primarily for delay or in which the taxpayer’s position is frivolous or groundless a position is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law’ 114_tc_136 quoting 791_f2d_68 7th cir this court has stated numerous times that tax-protester arguments such as petitioner’s are frivolous and warrant the imposition of a sec_6673 penalty for example in martin v commissioner tcmemo_1990_560 the taxpayer alleged that as a citizen resident of the state of california it would be constitutionally impermissible to exact a tax from him on income earned within the united_states this court rejected the taxpayer’s claims and imposed an dollar_figure sec_6673 penalty petitioner has been warned of the potential implication of a sec_6673 penalty several times in a letter dated date respondent informed petitioner that it is clear that you are making frivolous tax arguments and warned him that if he continued to do so respondent would request that this court impose a sec_6673 penalty at the early morning calendar call on date the court informed petitioner that his arguments were frivolous and if he continued to assert them there was potential for a penalty we conclude that this case warrants the imposition of a sec_6673 penalty and therefore impose a penalty of dollar_figure to be paid to the united_states we consider it an abuse of our process that taxpayers with genuine controversies were delayed while we considered this case solomon v commissioner tcmemo_1993_509 aff’d without published opinion 42_f3d_1391 7th cir see also wnuck v commissioner t c pincite groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner f 2d pincite we have exercised restraint in penalizing petitioner under sec_6673 however if petitioner insists on continuing his tax-protester rhetoric in this court we will be inclined to impose a significantly higher sec_6673 penalty in the future the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
